DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-20 are presented for examination in this application No. 16/557,651 filed on 08/30/2019. Claims 1, 11 and 16 are independent. 

Examiner notes
(A). Drawings submitted on 08/30/2019 comply with the provisions of 37 CFR 1.121(d), and have been fully considered by the Examiner.
(B)  Limitations have been provided with the Bold fonts in order to distinguish from the cited part of the reference (Italic).
(C).  Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, 
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Internet E-mail
A written authorization by Applicant is required for the Examiner to respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122, such as proposed Examiner’s Amendments or interview agenda items (MPEP 502.03; See Internet Usage Policy, 64 FR 33056 (June 21, 1999)). To authorize e-mail communications from the Examiner (e.g. proposed Examiner’s Amendments), the Applicant must place a written authorization in the record. Applicant may authorize electronic and email communication by the Examiner via PTO Automated Interview Request web service.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractlce. 



Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/12/2020, 06/16/2020 and 09/27/2019 were filed with the application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the references therein cited therein have been considered by the examiner.

Provisional Application
Applicant claims priority to provisional application No. 62/747,799 filed on October 19, 2018 related to this application. The submission claim is in compliance with the provisions of 37 CFR 1.78. Accordingly, the provisional application’s date is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

	
Claims 1-2, 6-17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Blahaerath et al (US 2015/0331689 A1).

As to claim 1, Blahaerath discloses a method for encapsulating data of a build pipeline, the method comprising: 
obtaining, by a computing device and from a pipeline executor, the build pipeline having a plurality of build jobs including at least a first build job and a second build job (par. 0033, The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208. Further, see pars. 0012, 0025 0027-0028, 0032-0033, 0044. Examiner Note: A BRI of claim the limitation of build process exist plurality of builds. Versioned Build and Test system (VBT) system allow an administrator to specify a configuration for a build and test environment using a central repository, central source code repository which is previously stored / save. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other ); 
executing, by the computing device, the first build job of the build pipeline (par. 0025, 0032-0033, 0044, previous build servers required manual configurations to be entered and manually saving of changes. A single entity stored the information associated with the project. Access was required to this single point in order to receive and execute build jobs. This could be problematic with numerous users attempting to access the system, and required a substantial); 
generating, based at least in part on the first build job, a build context containing at least a plurality of objects output by the first build job (par. 0032-0033 & 0044, the source code can be saved, e.g., in repository 212, and a version can be assigned so that a VBT instance can be reconstructed in an automated manner according to multiple versions. Each version of the configuration files comprises a complete replica of a primary instance build and test environment including source code and build servers. Multiple instances can be generated and operated independently at different locations. Once instantiated, each of the multiple instances is capable of operating without an ongoing connection to the VBT source code repository 212; Further see par. 0025-0027);
transmitting, to a context store, the generated build context (par. 0032-0034 & 0044, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. Further, see par. 0025-0027, 0036, claims 15, 23 and abstract); 
executing the second build job of the build pipeline based at least in part on the generated build context, the generated build context accessible to the second build job and isolated from other processes executed by the computing device (par. 0032-0034, 0044 & 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024-0027, 0029, 0036 and claims 1, 15); and 
outputting a result of the second build job (par. 0032-0034, 0044, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. 
Blahaerath does not disclose that a build job is a build step.  
However, it is well-known to one of ordinary skill in the art at the time of filing the application that a job is a step. Therefore, it would be an obvious one of ordinary skill in the art before the filing date of the application would be motivated to share a context between build steps as a build step is a well known subset of a build job.  

As to claim 2, Blahaerath discloses a method wherein executing the first build job is based at least in part on a parent build context of the build context, the parent build context obtained by the computing device, and containing at least a first object of the plurality of objects (pars. 0013-0014, the VBT can provide a way, in some embodiments, to create and maintain a build and test environment in a way that saves and versions changes to the build system whenever changes need to be made. This allows, in some embodiments, the ability to accurately reproduce any of a number of previous versions at a future point in time, so that components that were built in the previous version can be accurately built again in exactly the same way. Each separate, running version of the VBT is an instance. Different instances of the VBT may be designated as any of a production environment, a staging environment, and a development environment. The instance of the VBT may also be switched between the different types of environments. Examiner note: The build jobs start from initial build [i.e. parent build]. Further, next build accurately reproduce containing first object of the plurality of objects  any of a number of previous versions at a future point in time, since build jobs originated from central master machine to number of remote client / user system, see pars. 0028-0030).

As to claim 6, Blahaerath discloses a method wherein further comprising generating, based at least in part on the second build job, a child build context containing a second plurality of objects (See paragraph 0012-0013 and plurality of user build their own build. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. At par. 0023, A VBT may be used in various scenarios. As one example, at the start of a new project, the latest VBT, e.g., using the latest VBT configuration file, may be used in order to instantiate a VBT. New build jobs may then be created in the VBT's build master machine 106. Further, see par. 0027).

As to claim 7, Blahaerath discloses a method wherein the second plurality of objects includes at least a copy of a first object of the plurality of objects (pars. 0013-0014, the VBT can provide a way, in some embodiments, to create and maintain a build and test environment in a way that saves and versions changes to the build system whenever changes need to be made. This allows, in some embodiments, the ability to accurately reproduce any of a number of previous versions at a future point in time, so that components that were built in the previous version can be accurately built again in exactly the same way. Each separate, running version of the VBT is an instance. Different instances of the VBT may be designated as any of a production environment, a staging environment, and a development environment. The instance of the VBT may also be switched between the different types of environments. Examiner note: The build jobs start from initial build [i.e. parent build]. Further, next build accurately reproduce containing first object of the plurality of objects  any of a number of previous versions at a future point in time, since build jobs originated from central master machine to number of remote client / user system, see pars. 0028-0030).

As to claim 8, Blahaerath discloses a method wherein the second plurality of objects in the child build context contains at least one of: 
a new object output by the second build job (pars. 0013-0014, the VBT can provide a way, in some embodiments, to create and maintain a build and test environment in a way that saves and versions changes to the build system whenever changes need to be made. This allows, in some embodiments, the ability to accurately reproduce any of a number of previous versions at a future point in time, so that components that were built in the previous version can be accurately built again in exactly the same way. Each separate, running version of the VBT is an instance. Different instances of the VBT may be designated as any of a production environment, a staging environment, and a development environment. The instance of the VBT may also be switched between the different types of environments. Examiner note: The build jobs start from initial build [i.e. parent build]. Further, next build [i.e. new object] accurately reproduce containing first object of the plurality of objects  any of a number of previous versions at a future point in time, since build jobs originated from central master machine to number of remote client / user system, see pars. 0028-0030).

As to claim 9, Blahaerath discloses a method further comprising: 
receiving, by a second computing device, the child build context (par. 0033, The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208. Further, see pars. 0012, 0025 0027-0028); and 
executing, by the second computing device, a third build job of the build pipeline based at least in part on the received child build context (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024, 0029 and claims 1, 15. Examiner Note: Blahaerath discloses multiple build from same source of origin [i.e. master machine, central repository and central source code]. Plurality of user build from second device with to make a third version / build from previous version [i.e. job of child build]).

As to claim 10, Blahaerath discloses a method further comprising executing a second instance of the first build job of the build pipeline, wherein the generated build context accessible to the second build job is further isolated from the second instance of the first build job (At par. 0037-0039, An instance may switch between functioning as a development environment and a production environment. The system may cause an instance to default to a type of environment if an indication of the type is not received. For example, when an instance is initiated … branching may be used in order to isolate the changes needed by one build target from all other build targets, thereby eliminating side-effects that would be unknowingly applied to other build targets).

As to claim 11, Blahaerath discloses a system, comprising: 
at least one memory configured to store computer-executable instructions (par. 0022, the VBT Host system 108 may be a virtual machine that encapsulates the other virtual machines and enables communication between the build machine 104 and the build master machine 106. Thus, the instance of the VBT 100 runs on the virtual host machine 108. The VBT forms a virtual computer with its own memory. The struct system 102 creates a localized network environment within the encapsulating host system 108 that allows the other virtual machines 104, 106 to communicate with each other and with other systems outside the VBT host system 108); and 
a plurality of computing devices configured to access the at least one memory and execute the computer-executable instructions to execute a build pipeline, comprising at least a first build job and a second build job, by at least (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. The central repository 210 may comprise multiple versions of the configuration file so that any of multiple previous versions may be accessed and built virtually):
executing, by a first computing device of the plurality of computing devices, the first build job of the build pipeline (par. 0025, previous build servers required manual configurations to be entered and manually saving of changes. A single entity stored the information associated with the project. Access was required to this single point in order to receive and execute build jobs. This could be problematic with numerous users attempting to access the system, and required a substantial);
generating, by the first computing device and based at least in part on the first build job, a build context containing at least a plurality of objects output by the first build job (par. 0032, the source code can be saved, e.g., in repository 212, and a version can be assigned so that a VBT instance can be reconstructed in an automated manner according to multiple versions. Each version of the configuration files comprises a complete replica of a primary instance build and test environment including source code and build servers. Multiple instances can be generated and operated independently at different locations. Once instantiated, each of the multiple instances is capable of operating without an ongoing connection to the VBT source code repository 212); and
executing, by a second computing device of the plurality of computing devices, the second build job of the build pipeline based at least in part on the generated build context, the generated build context accessible to the second build job and isolated from other processes executed by the second computing device (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024, 0029 and claims 1, 15); and 
outputting, by the second computing device, a result of the second build job (par. 0034, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. 
Blahaerath does not disclose that a build job is a build step.  
However, it is well-known to one of ordinary skill in the art at the time of filing the application that a job is a step. Therefore, it would be an obvious one of ordinary skill in the art before the filing date of the application would be motivated to share a context between build steps as a build step is a well known subset of a build job.  

As to claim 12, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to execute a parallel copy of the first build job (pars. 0037-0038, An instance may switch between functioning as a development environment and a production environment. The system may cause an instance to default to a type of environment if an indication of the type is not received. For example, when an instance is initiated, the system may default to instantiating a development environment, unless a production environment is specified. In some embodiments, the VBT system allows development teams working in parallel to obtain consistent build/testing results. Examiner note: Examiner note: The build jobs of multiple developers of a development team start from the same initial build [i.e. first built]. ).

As to claim 13, Blahaerath discloses the system further comprising: 
a pipeline executor configured to manage the build pipeline on the plurality of computing devices (par. 0030, FIG. 2 illustrates a diagram of example aspects of a VBT system 200. FIG. 2 illustrates two separate instances 208 of a VBT, similar to the instance 100 illustrated in FIG. 1. Each instance comprises a remote, virtual build system. Each instance 208 includes a virtual support machine 202, a virtual build machine 204, and a virtual build master machine 206 encapsulated within a virtual host machine 208. Each of the multiple remote VBT instances 208 of the virtual build system 200 are configured to enable build jobs to be checked out directly such that the build job is begun within the remote VBT 208); and 
a context store configured to store a respective copy of a respective build context generated during execution of a respective build job of the build pipeline (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Thus, users may access the VBT source code 212, e.g., via a network, in order to instantiate the remote VBT instances 208. The central repository 210 may comprise multiple versions of the configuration file so that any of multiple previous versions may be accessed and built virtually).

As to claim 14, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to load the respective build context from the context store and execute a subsequent build job of the build pipeline (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. As the configuration file at the central repository stores the source code for instantiating a VBT, including its virtual machines, any VBT version instances can be reconstructed automatically when desired. By destroying a previous instance and beginning afresh, it is clear to users when a build job has been executed and finished. Additionally, unintended artifacts will not remain in the instance that might cause problems with later build jobs).

As to claim 15, Blahaerath discloses the system wherein a third computing device of the plurality of computing devices is configured to execute a third build job of the build pipeline in parallel with the second computing device executing the second build job. (par. 0031, FIG. 2 also illustrates a central repository 210 for the software automation build system including a source code repository for a build system 212. This source code repository 212 is also referred to herein as the VBT source code repository. The VBT source code repository 212 comprises at least one configuration file specifying a build and test environment. The configuration file can be accessed remotely by users to replicate a consistent virtual build and test environment for developing and testing code of the software product at different locations using virtual machines. Further at par. 0038, In some embodiments, the VBT system allows development teams working in parallel to obtain consistent build/testing results. Examine Note: Blahaerath discloses the centralized distributed system can execute plurality of build can run / build plurality computing device by encapsulating a safe copy of the build and test environment, other remote users may work on projects without requiring continued access to the environment maintained within the building, see par. 0050).

As to claim 16, Blahaerath discloses a computer-readable medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform a method, the method comprising: 
obtaining a build pipeline comprising at least a first build job and a second build job (par. 0033, The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208. Further, see pars. 0012, 0025 0027-0028. Examiner Note: A BRI of claim the limitation of build process exist plurality of builds. Versioned Build and Test system (VBT) system allow an administrator to specify a configuration for a build and test environment using a central repository, central source code repository which is previously stored / save. Thereafter, multiple users, whether working at the same location or different locations, can use the configuration file to build a consistent virtual build and test environment that includes virtual machines. Users can then use the instance of the VBT to build and test their software projects and to obtain consistent results. Changes and improvements to the build system, made by any of the multiple users, can be shared with all other instances of the build system in a coordinated and controlled way. Thus user can build first build, instantiate second and n number of build. The system may include one or more instances of the build system based on the configuration, see abstract and par. 0012);  
executing the first build job of the build pipeline (par. 0025, previous build servers required manual configurations to be entered and manually saving of changes. A single entity stored the information associated with the project. Access was required to this single point in order to receive and execute build jobs. This could be problematic with numerous users attempting to access the system, and required a substantial); 
generating, based at least in part on the first build job, a build context containing at least a plurality of objects output by the first build job (par. 0032, the source code can be saved, e.g., in repository 212, and a version can be assigned so that a VBT instance can be reconstructed in an automated manner according to multiple versions. Each version of the configuration files comprises a complete replica of a primary instance build and test environment including source code and build servers. Multiple instances can be generated and operated independently at different locations. Once instantiated, each of the multiple instances is capable of operating without an ongoing connection to the VBT source code repository 212); and
executing the second build job of the build pipeline based at least in part on the generated build context, the generated build context accessible to the second build job and isolated from other processes executed by the processor (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. Further, see pars. 0024, 0029 and claims 1, 15); and
outputting a result of the second build job (par. 0034, the central repository 210 may also include an artifact repository 214 that stores build output and meta-data for each build. 
Blahaerath does not disclose that a build job is a build step.  
However, it is well-known to one of ordinary skill in the art at the time of filing the application that a job is a step. Therefore, it would be an obvious one of ordinary skill in the art before the filing date of the application would be motivated to share a context between build steps as a build step is a well known subset of a build job.  

As to claim 17, Blahaerath disclose the computer-readable medium wherein the plurality of objects include a file object (par. 0048, At 312, a build job is checked out at the instance. The build job is executed at 314. Once the build job is executed, which may include checking in the executed build job to a central repository, the instance may optionally be destroyed at 316. A new instance, whether of the same version of the VBT source code or of a different version, may later be instantiated using a VBT configuration file in order to execute additional build jobs. As the configuration file at the central repository stores the source code for instantiating a VBT, including its virtual machines, any VBT version instances can be reconstructed automatically when desired. Examiner note: A software automation build system including a one or more source code repositories, the one or more source code repositories including source code of a software product and a source code for a build system. The source code for the build system stores a configuration specifying a build and test environment as a configuration file that can be accessed remotely by users to replicate a consistent virtual build, see abstract).

As to claim 20, Blahaerath discloses the computer-readable medium wherein the generated build context is accessible to the second build job and isolated from the other processes via a container and/or a virtual machine (par. 0050, This can be helpful in environments where outside access is not permissible, such as for secure projects that cannot allow access outside of a particular building location. By encapsulating a safe copy of the build and test environment, other remote users may work on projects without requiring continued access to the environment maintained within the building. Examiner Note: The central repository may further include a source code repository 216 storing source code of the software product. The source code repository 216 may receive finished build jobs from the remote instances 208. Finished build jobs may be checked in and stored in the central software product source code repository 216 so that they are accessible by each of the multiple instances 208, see abstract and par. 0033).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being obvious over Blahaerath et al (US 2015/0331689 A1) in view of Watters et al. (US 2013/0174124 A1).

As to claim 3, Blahaerath does not explicitly disclose the method wherein the first object of the plurality of objects is received as an input by the computing device via a user interface.
However, Watters discloses the method wherein the first object of the plurality of objects is received as an input by the computing device via a user interface (pars. 0106-0107, “FIG. 8 illustrates a general computer architecture on which the present embodiments can be implemented and has a functional block diagram illustration of a computer hardware platform that includes user interface elements. … The computer 800 also includes an I/O component 860, supporting input/output flows between the computer and other components such as user interface elements 880”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Blahaerath to include the method wherein the first object of the plurality of objects is received as an input by the computing device via a user interface, as disclosed by Watters, for the purpose to allow configurations file that would be input by a user to receive plurality of objects (see paragraph 0069 of Watters).

As to claim 4, Watters discloses the method wherein the first object of the plurality of objects is generated based at least in part on a trigger event (par. 0079, At step 515, the continuous integration server is triggered to build the cloud appliance. The build can be triggered manually by an operator. The build can be triggered according to a schedule, for example, once per day. The build can be triggered by a commit or combination of commits by developers. The build may be triggered by any combination of the above methods. When the continuous integration server has been triggered the method proceeds to step 520).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by 

As to claim 5, Watters disclose the method of claim wherein the trigger event comprises a version commit event (par. 0097, at step 615, the build manager identifies the source code version number for the build from the source code management repository. As discussed above, the code version number for the source code is maintained by the source code management repository server based on commits by developers. Each commit causes the source code management repository server to generate a new version number, and to store the source code under that version number. In some embodiments, the build manager may also identify version numbers for items in the build from third-party repositories and open source software repositories. When the version numbers have been identified, the method proceeds to step 620).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Blahaerath to include the method wherein the trigger event comprises a version commit event, as disclosed by Watters, for the purpose to manage and compiles source files to form artifacts and stores the artifacts in the build repository under the artifact version number (see paragraph 99 of Watters).

Claims 18-19 are rejected under 35 U.S.C. 103 as being obvious over Blahaerath et al (US 2015/0331689 A1) in view of Avisror et al. (US 2019/0294528 A1).

As to claim 18, Avisror disclose the computer-readable medium wherein the second build job is a terminal job (par. 0023, some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically removing [i.e. terminal job] test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Blahaerath to include second build step is a terminal step, as disclosed by Avisror, for the purpose to utilize different test asset elements / context / content (see paragraph 0053 of Avisror).

As to claim 19, Blahaerath discloses the computer-readable medium wherein the terminal job does not generate a build context (par. 0023, some embodiments of the present disclosure may be directed to improvements to automated software test deployment by dynamically removing [i.e. terminal job] test assets (including test data, resources, etc.) to/from a test environment (and/or test cases to/from a test cycle) based on detection or identification of software artifacts that include modifications relative to one or more previous versions of the software).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Blahaerath to include second build step is a terminal step, as disclosed by Avisror, for the purpose to utilize different test asset elements / context / content (see paragraph 0053 of Avisror).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Kabir whose telephone number is 571-270-1341. The examiner can normally be reached on Mon-Fri 9:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571) 272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Mohammad Kabir/
Examiner, Art Unit 2199
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199